Barrett, J.
As the plaintiff sued as a poor person, no costs could have been recovered against him, nor could the court have granted an extra allowance against him. Under such circumstances, it does not seem to be just to burden the defendant with an extra allowance. The attorney for the plaintiff testified that in the common pleas action he had an agreement for one-quarter of the recovery, and that in the present action he was to receive a reasonable compensation for his services. The plaintiff can therefore recompense him out of the recovery, which is substantial. In my judgment, therefore, the application for an extra allowance should be denied.